PER CURIAM:
Edward Lonnie McCarroll and Samuel C. Ross appeal the district court’s order denying relief on their 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See McCarroll v. Beck, No. CA-03-863-5-BO (E.D.N.C. Dec. 11, 2003). The court has also received twelve motions seeking to add a total of fifteen individuals who were not parties to this case in the district court as parties to this appeal. We deny these motions. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED